Citation Nr: 1129862	
Decision Date: 08/11/11    Archive Date: 08/23/11

DOCKET NO.  98-11 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for costochondritis.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel







INTRODUCTION

The Veteran served on active duty from October 1996 to October 1997.

This matter comes to the Board of Veteran's Appeals (Board) on appeal from an April 1998 decision by the RO which granted service connection for costochondritis, with a noncompensable rating, effective from October 30, 1997 (the day after the Veteran was discharged from service).  At that time, costochondritis was rated as analogous to Diagnostic Code 5297 relating to evaluation of removal of ribs.  By a June 1999 rating decision, the RO granted an increased evaluation to 10 percent, this time rating costochondritis as analogous to Diagnostic Code 5021 relating to myositis, with an effective date commensurate with the date of service connection.  In April 1998, June 2001, September 2004, June 2007, and May 2010 the Board remanded the claim for additional development.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In May 2010, the Board remanded this claim.  The Board noted a that there was a history of missed examinations in which it was unclear whether the Veteran's correct address was of record and/or whether her correct address was used for the examination notifications.  The Board directed that the Veteran be afforded another examination.

It appears that an examination was scheduled at the RO in Houston, for September 1, 2010, and that the Veteran failed to report for her examination.  However, the Veteran's representative asserts that the Veteran never received any notification of an examination.  

An examination notification letter is not associated with the claims file, nor is there any indication that such a letter was returned by the Postal Service.  Evidence associated with the claims file indicates that the Veteran is a VA employee.  It appears that her correct address is of record.  Under the circumstances, the Board is unable to find that there has been compliance with its May 2010 remand directives, and that it may not proceed with a decision at this time.  See Stegall v. West, 11 Vet. App. 268 (1998); Dunn v. West, 11 Vet. App. 462 (1998). 

Given the foregoing, the claim must be remanded yet again, to afford the Veteran an examination.  The Board notes that the Veteran is reportedly an employee at the RO in Dallas.  In accordance with procedures for VA employees, the representative has requested that her examination be scheduled in either the RO in Waco or Ft. Worth, which are within one hour's drive (as opposed to Houston, which is about four hour's drive).  

The Veteran should be advised that failure to appear for an examination as requested, and without good cause, could adversely affect her claim, to include denial.  See 38 C.F.R. § 3.655 (2010).  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for a VA examination by an appropriate specialist at the RO in either Waco or Ft. Worth, to determine the current severity of the service-connected costochondritis.  The claims file must be provided to and reviewed by the examiner in association with the examination so that pertinent aspects of the Veteran's medical history may be reviewed, and the examiner must state on the examination report that such review has been accomplished.  Such diagnostic tests as the examiner deems necessary should be performed.  All ranges of motion must be given in degrees.  The examiner should comment upon the effects of the Veteran's service-connected disability on ordinary activity and on how the disability impairs her functionally.

The examiner should render the following opinions for the record relating to the Veteran's service-connected costochondritis:

a) Whether there is any functional loss due to pain.

b) Whether costochondritis consists of muscle injury, and, if so, identify the muscles affected.

c) Whether the disability is more analogous to a respiratory system impairment or impairment of a Muscle Group, and, if so, whether the impairment is slight, moderate, moderately severe, or severe.  If there is no functional impairment the examiner should so state.  The RO should provide the examiner with the criteria of Diagnostic Code 5319, Diagnostic Code 5297, Diagnostic Code 5021, and any other potentially applicable Code.  

A complete and detailed rationale must be give for each opinion.  

2.  The RO should review the file and ensure that the above noted directives are carried out in full.  If any are not, including not providing adequate responses to the medical opinions requested, corrective action must be taken.  38 C.F.R. § 4.2 (2010); see also Stegall v. West, 11 Vet. App. 268, 271 (1998).  

3.  After undertaking any other development deemed appropriate, the RO should consider the issue on appeal in light of all information or evidence received.  The decision relating to increased initial rating should consider and discuss all potentially applicable Diagnostic Codes.  If the benefit sought is not granted, the Veteran and her representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


